--------------------------------------------------------------------------------


Exhibit (10)-ll


LETTER WAIVER




Dated as of December 8, 2006
To the banks, financial institutions
and other institutional lenders
(collectively, the "Lenders")
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the "Agent") for the Lenders


Ladies and Gentlemen:


We refer to the Five Year Credit Agreement dated as of July 26, 2005 (the
"Credit Agreement") among the undersigned and you, and the letter waivers
thereunder dated November 23, 2005 (referred to herein as the “First Letter
Waiver”), February 17, 2006 (effective February 24, 2006 and referred to herein
as the “Second Letter Waiver”), May 15, 2006 (the “Third Letter Waiver”) and
August 23, 2006 (the “Fourth Letter Waiver” and collectively, with the First
Letter Waiver, the Second Letter Waiver, the Third Letter Waiver and the Forth
Letter Waiver, the “Waivers”). Capitalized terms not otherwise defined in this
Letter Waiver have the same meanings as specified in the Credit Agreement and
the Waivers.
 
Reference is made to each of Borrower’s Announcements and the events described
under the prior Waivers, and the prior definitions of Announcements are amended
hereby to include Borrower’s: (i) press releases, dated September 29, 2006 and
November 9, 2006, (ii) Borrower’s filings with the U.S. Securities and Exchange
Commission (the “SEC”) on Forms 8-K, filed September 20, 2006 (request to New
York Stock Exchange for additional trading period and commencement of second
consent solicitation on public debt) , September 28, 2008 (relating to public
debt consent solicitation), September 29, 2006 (completion of consent
solicitation), September 29, 2006 (grant of additional trading period from New
York Stock Exchange) and November 9, 2006 (execution of Supplemental Indenture
No. 8 extending waivers on the Borrower’s public debt, release of expected
financial results for the third quarter of 2006 and certain director and officer
compensation matters) and (iii) Borrower’s filing on Form 12b-25, filed with the
SEC on November 9, 2006.


In light of these events described in the Announcements, and other confidential
information which Borrower has disclosed to Agent and Lenders orally and in
writing prior to the date hereof under the terms of confidentiality agreements
executed with each Lender (the “Confidential Disclosures”), Borrower has
requested, and the Required Lenders hereby agree that the term “Waiver
Termination Date” as defined in the Waivers is superseded and is hereby defined
for all purposes as January 31, 2007. The terms of the Third Letter Waiver and
the Fourth Letter Waiver shall remain in full force and effect, as modified by
this Letter Waiver,

 
 

--------------------------------------------------------------------------------

 

including, without limitation, paragraphs (and any subparagraphs) three, five
and six of the Third Letter Waiver.


The amount of the Monthly Fee, as defined in paragraph seven of the Third Letter
Waiver, shall remain as set forth therein. However, payment of the Monthly Fee
will be made on December 1, 2006 and on January 2, 2007.


This Letter Waiver shall become effective as of December 15, 2006 if, as of that
date, the Agent has received counterparts of this Letter Waiver executed on
behalf of Borrower and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Letter Waiver.


If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to Susan Hobart, Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022.


With respect to the matters waived hereunder, nothing in this Letter Waiver
shall constitute an admission (1) of liability with respect to such matters, (2)
that a breach of any representation, warranty, covenant or other provisions of
the Credit Agreement has occurred, or (3) that any Default or Event of Default
has occurred under the Credit Agreement.


The Waivers, as modified by each other and this Letter Waiver, shall represent
the entire agreement with respect to the matters contained herein and, except
where otherwise noted herein or therein, shall supersede any prior agreements
whether written or oral. This Letter Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Letter Waiver by telecopier or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Letter Waiver.
 
This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.


Very truly yours,


BAUSCH & LOMB INCORPORATED


By  /s/ Efrain Rivera  
Title: Vice President and Treasurer


Agreed as of the date first above written:
CITIBANK, NA.,
as Agent and as Lender


By /s/ Robert J. Kane
Title: Managing Director
KEYBANK NATIONAL ASSOCIATION


By /s/ Marianne Meil
Title: Senior Vice President


BARCLAYS BANK PLC


By /s/ Nicholas Bell
Title: Director


BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY (f/k/a Bank of Tokyo-Mitsubishi Trust
Company)


By /s/ Harumi Kambara
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.


By /s/ Bruce Yoder
Title: Vice President


MIZUHO CORPORATE BANK, LTD.


By /s/ Raymond Ventura
Title: Deputy General Manager
 
U.S. BANK NATIONAL ASSOCIATION


By /s/ Eric Cosgrove
Title: Assistant Vice President


ALLIED IRISH BANKS, P.L.C.


By /s/ Anthony O’Reilly
Title: Senior Vice President


By /s/ Denise Magyer
Title: Vice President


HSBC BANK USA, NATIONAL ASSOCIATION


By /s/ John M. Carroll
Title: First Vice President

 
 

--------------------------------------------------------------------------------

 





THE NORTHERN TRUST COMPANY


By /s/ Alex Nikolov
Title: Second Vice President